

115 HR 2106 IH: Partner with Korea Act
U.S. House of Representatives
2017-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2106IN THE HOUSE OF REPRESENTATIVESApril 20, 2017Mr. Roskam (for himself, Mr. Connolly, Mr. Meadows, Mr. Franks of Arizona, Mr. Kinzinger, Mr. Castro of Texas, Mr. Lucas, Mr. Stewart, Mr. Valadao, Mr. Sensenbrenner, Ms. DelBene, Mr. Amodei, Mr. Quigley, Mr. Schiff, Mr. Beyer, and Mr. Himes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide high-skilled visas for nationals of the Republic of Korea, and for other purposes.
	
 1.Short titleThis Act may be cited as the Partner with Korea Act. 2.Reciprocal visas for nationals of South Korea (a)In generalSection 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) is amended—
 (1)in clause (ii), by striking or after capital;; and (2)by adding at the end or (iv) solely to perform services in a specialty occupation in the United States if the alien is a national of the Republic of Korea and with respect to whom the Secretary of Labor determines and certifies to the Secretary of Homeland Security and the Secretary of State that the intending employer has filed with the Secretary of Labor an attestation under section 212(t)(1);.
 (b)Numerical limitationSection 214(g) of such Act (8 U.S.C. 1184(g)) is amended by adding at the end the following:  (12) (A)The Secretary of State may not approve a number of initial applications submitted for aliens described in section 101(a)(15)(E)(iv) that is more than the applicable numerical limitations set out in this paragraph.
 (B)The applicable numerical limitation referred to in subparagraph (A) is 15,000 for each fiscal year. (C)The applicable numerical limitation referred to in subparagraph (A) shall only apply to principal aliens and not the spouses or children of such aliens..
 (c)Specialty occupation definedSection 214(i)(1) of such Act (8 U.S.C. 1184(i)(1)) is amended by striking section 101(a)(15)(E)(iii), and inserting clauses (iii) and (iv) of section 101(a)(15)(E),. (d)AttestationSection 212(t) of such Act (8 U.S.C. 1182(t)), as added by section 402(b)(2) of the United States-Chile Free Trade Agreement Implementation Act (Public Law 108–77; 117 Stat. 941), is amended—
 (1)by striking or section 101(a)(15)(E)(iii) each place it appears and inserting or clause (iii) or (iv) of section 101(a)(15)(E); and (2)in paragraphs (3)(C)(i)(II), (3)(C)(ii)(II), and (3)(C)(iii)(II), by striking or 101(a)(15)(E)(iii) each place it appears.
				